Citation Nr: 1629815	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-18 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee with limited flexion.

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee laxity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to February 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This case was previously before the Board in July 2014 and remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds the Veteran's claims must be remanded for a new VA examination to fully address the current symptomatology of his service-connected left knee disabilities.  In Correia v. McDonald, No. 13-3238, slip op. (U.S. Vet. App. July 5, 2016), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59.  The Veteran was afforded a VA knee examination in September 2014.  However, the examination did not include both active and passive range of motion in weight bearing and nonweight bearing.  Therefore, in light of Correia, the case must be remanded for a new VA examination with complete range of motion testing.  

Additionally, the Veteran s has submitted December 2014 and March 2015 private knee examination reports completed by M.C., M.D., which indicate his left knee disability symptoms may have worsened.  The March 2015 examination report also indicates the Veteran's left knee had extremely unfavorable ankylosis of the left knee.  Therefore, the VA examiner should clarify whether the Veteran has left knee ankylosis.

The VA treatment records in the file only date to August 2014.  Consequently, the Board requests the appellant's complete VA treatment records from August 2014 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from August 2014 to present.  If no records are available, the claims folder must indicate this fact.

2.  Then, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his left knee disability.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

The joint should be tested for pain on both active and passive range of motion in weight bearing and nonweight bearing and, where applicable, compared with the range of the opposite undamaged joint.  

The VA examiner should review the December 2014 and March 2015 private knee examination reports, and address whether the Veteran has left knee ankylosis.

Provide the VA examiner with access to the Veteran's claims file on Virtual VA and VBMS.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issues on appeal of entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee with limited flexion, and entitlement to an initial evaluation in excess of 10 percent for left knee laxity.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




